Citation Nr: 1750817	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by  James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The claim's jurisdiction currently lies with the Pittsburgh, Pennsylvania RO.  

During the pendency of this claim, the appellant has been diagnosed with PTSD, generalized anxiety disorder, and adjustment disorder, mixed features.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page.  

In September 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and associated with the claims folder.  

The Board remanded the instant case in March 2014 for further development.  

In a September 2016 decision, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the Board's decision, remanding the case back to the Board for action consistent with the JMR.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

In a JMR, the parties agreed that the April 2014 VA examination was inadequate.  The examiner did not provide an adequate rationale for her nexus opinion, contrary to the Board's March 2014 directives.  The VA examiner did not give an adequate explanation as to why the Veteran does not meet all of the criteria for a PTSD diagnosis.  The JMR also found that the VA examiner failed to take into account of the Veteran's statements that he was afraid of motor and rocket attacks and performing guard duty in Vietnam and provide a rationale.  The Board, therefore, finds a remand is necessary in this case to obtain an adequate medical opinion concerning the Veteran's acquired psychiatric disorder, to include PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of updated treatment records, VA and non-VA.

2.  Thereafter, the appellant should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the appellant, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the appellant has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the appellant's PTSD is the result of any in-service claimed event.  

The VA examiner should specifically determine whether the appellant has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the appellant's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the appellant's claimed stressor(s).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If the appellant doesn't meet the criteria for a diagnosis of PTSD, the examiner must adequately explain such conclusion in detail.

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., adjustment disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service or is otherwise causally related to the appellant's service.  

The examiner should take into consideration the statements made by the appellant that he was afraid of mortar and rocket attacks, and going on convoy duty and performing guard duty during his service in Vietnam.   

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

